     Case 3:20-cv-02061-JAH-AGS Document 2 Filed 10/29/20 PageID.11 Page 1 of 6



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MONROE JONES,                                     Case No.: 3:20-cv-02061-JAH-AGS
     Inmate No. 932302981512-14,
12
                                      Plaintiff,       ORDER:
13
                        vs.                            (1) DISMISSING CIVIL ACTION
14
                                                       WITHOUT PREJUDICE
15   U.S. DEPARTMENT OF JUSTICE,                       FOR FAILING TO PAY
                                                       FILING FEE REQUIRED
16                                  Defendant.         BY 28 U.S.C. § 1914(a) AND/OR
17                                                     FAILING TO MOVE TO PROCEED
                                                       IN FORMA PAUPERIS
18
                                                       PURSUANT TO
19                                                     28 U.S.C. § 1915(a)
20
                                                       AND
21
                                                       (2) DISMISSING CIVIL ACTION
22
                                                       WITHOUT PREJUDICE FOR
23                                                     IMPROPER VENUE PURSUANT TO
                                                       28 U.S.C. § 1391(e) AND 28 U.S.C. §
24
                                                       1406(a)
25
26         Plaintiff Monroe Jones (“Plaintiff”), currently incarcerated at San Luis Regional
27   Detention and Support Center (“San Luis”) in San Luiz, Arizona, is proceeding pro se in
28   this civil rights action pursuant to 42 U.S.C. Sections 1983 and 1986 and Bivens v. Six
                                                   1
                                                                           3:20-cv-02061-JAH-AGS
     Case 3:20-cv-02061-JAH-AGS Document 2 Filed 10/29/20 PageID.12 Page 2 of 6



1    Unknown Named Agents, 403 U.S. 399 (1971). (See ECF No. 1, Compl.) Plaintiff takes
2    issue with certain federal prison policies that he argues favor undocumented immigrants in
3    federal custody over U.S. citizen inmates. (See generally id.)
4          Plaintiff has not prepaid the $400 civil and administrative filing fee required by 28
5    U.S.C. Section 1914(a) or filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant
6    to 28 U.S.C. Section 1915(a)(1).
7    I.    Failure to Pay Filing Fee or Request IFP Status
8          All parties instituting any civil action, suit or proceeding in a district court of the
9    United States, except an application for writ of habeas corpus, must pay a filing fee of
10   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
11   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
12   Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
13   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a
14   prisoner, and even if he is granted leave to commence his suit IFP, he remains obligated
15   to pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185
16   (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. §
17   1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
18         Plaintiff has not prepaid the $400 in filing and administrative fees required to
19   commence a civil action nor has he submitted a properly supported Motion to Proceed
20   IFP pursuant to 28 U.S.C. Section 1915(a). Therefore, his case cannot yet proceed. See
21   28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
22   II.   Venue
23         The Court also finds that as Plaintiff’s Complaint currently stands, venue for this
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:20-cv-02061-JAH-AGS
     Case 3:20-cv-02061-JAH-AGS Document 2 Filed 10/29/20 PageID.13 Page 3 of 6



1    action is improper in the Southern District of California. Venue may be raised by a court
2    sua sponte where the defendant has not yet filed a responsive pleading and the time for
3    doing so has not yet run. Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986).
4    Plaintiff bears the burden of demonstrating that venue is proper in his chosen district. See
5    Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979). “The
6    district court of a district in which is filed a case laying venue in the wrong division or
7    district shall dismiss, or if it be in the interests of justice, transfer such case to any district
8    or division in which it could have been brought.” 28 U.S.C. § 1406(a).
9           Section 1391(e) of Title 28 of the U.S. Code sets forth the venue(s) in which civil
10   actions may be brought against “a defendant [who] is an officer or employee of the
11   United States or any agency thereof acting in his official capacity or under color of legal
12   authority, or an agency of the United States . . . .” 28 U.S.C. § 1391(e)(1). The sole
13   Defendant named in the Complaint is the U.S. Department of Justice, which clearly falls
14   within the scope of Section 1391(e)(1). Section 1391(e)(1) specifies three possible
15   venues in which such an action may be brought: “any judicial district in which (A) a
16   defendant in the action resides, (B) a substantial part of the events or omissions giving
17   rise to the claim occurred, or a substantial part of the property that is the subject of the
18   action is situated, or (C) the plaintiff resides if no real property is involved in the action.”
19   28 U.S.C. § 1391(e)(1).
20          As presently alleged, venue would clearly be proper in two districts: the U.S.
21   District Court for the District of Columbia and the U.S. District Court for the District of
22   Arizona. The Department of Justice, the only named Defendant in this action, is an
23   Executive Branch agency and resides for venue purposes in Washington, D.C. within the
24   U.S. District Court for the District of Columbia. See, e.g., Eliason v. U.S. Dep’t of
25   Justice, Civ. No. 20-00257-JAO-WRP, 2020 WL 3258407, at *2 (D. Haw. June 16,
26   2020); see also Downey v. U.S., Civ. No. 19-00406-LEK-WRP, 2019 WL 4143288, at *4
27   (D. Haw. Aug. 30, 2019) (“The fact that there is a United States Attorney for the
28   [Southern District of California] does not render the United States a resident of [the
                                                      3
                                                                                    3:20-cv-02061-JAH-AGS
     Case 3:20-cv-02061-JAH-AGS Document 2 Filed 10/29/20 PageID.14 Page 4 of 6



1    Southern District of California] for purposes of venue.” (citation omitted)). As a result,
2    venue would be proper there under the first prong of 28 U.S.C. Section 1391(e)(1). The
3    events or omissions giving rise to the Complaint appear to have occurred at San Luis in
4    the U.S. District Court for the District of Arizona, where Plaintiff is currently
5    incarcerated. Accordingly, venue would be proper there as well under the second prong
6    of 28 U.S.C. Section 1391(e)(1).
7           It is possible that Plaintiff could demonstrate that venue is proper in the Southern
8    District of California based on the third prong of Section 1391(e)(1), but only if he
9    alleges that he is a resident of the Southern District of California. Because residence for
10   venue purposes focuses on the place of domicile, not residence, the fact that Plaintiff
11   currently resides at San Luis is not necessarily dispositive of this issue. See 28 U.S.C. §
12   1391(c)(1) (“a natural person . . . shall be deemed to reside in the judicial district in
13   which that person is domiciled . . . .”); see also 14D Wright & Miller, Fed. Prac. & Proc.
14   Juris. § 3805 (4th ed. 2020) (“[A] prisoner usually is considered a temporary inhabitant
15   of the place where incarcerated and thus ‘resides’ for venue purposes where domiciled
16   before imprisonment.” (collecting cases)). In the absence of an allegation that Plaintiff is
17   a resident of the Southern District of California, however, venue is not proper here under
18   the third prong of 28 U.S.C. Section 1391(e)(1).
19          Pursuant to 28 U.S.C. Section 1406(a), “[t]he district court of a district in which is
20   filed a case laying venue in the wrong division or district shall dismiss, or if it be in the
21   interests of justice, transfer such case to any district or division in which it could have
22   been brought.” 28 U.S.C. § 1406(a). Since Plaintiff’s case already must be dismissed for
23   failure to prepay filing fees or submit a properly supported motion to proceed IFP, and
24   given that Plaintiff may ultimately be able to show that venue is proper in this District,
25   the Court finds that the interests of justice weigh in favor of dismissal without prejudice
26   rather than transfer.
27   III.   Conclusion and Order
28          For the reasons set forth above, the Court hereby:
                                                    4
                                                                                 3:20-cv-02061-JAH-AGS
     Case 3:20-cv-02061-JAH-AGS Document 2 Filed 10/29/20 PageID.15 Page 5 of 6



1          (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
2    $400 civil filing and administrative fee or to submit a properly supported Motion to
3    Proceed IFP pursuant to 28 U.S.C. Section 1914(a) and Section 1915(a) and for improper
4    venue pursuant to 28 U.S.C. Section 1391(e)(1) and Section 1406(a); and
5          (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
6    filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
7    complete and file a properly supported Motion to Proceed IFP. See 28 U.S.C.
8    § 1915(a)(2); S.D. Cal. Civ. L.R. 3.2(b).
9          (3)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
10   filed in which to file an Amended Complaint which cures the venue deficiency noted
11   above. Plaintiff’s Amended Complaint must be complete by itself without reference to
12   his original pleading. Defendants not named and any claim not re-alleged in his
13   Amended Complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach
14   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n
15   amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928
16   (9th Cir. 2012) (noting that claims dismissed with leave to amend which are not re-
17   alleged in an amended pleading may be “considered waived if not repled.”). If Plaintiff
18   cannot allege that he is a resident of the Southern District of California or demonstrate
19   that venue is otherwise proper in the Southern District of California, he must refile his
20   case in a proper venue.
21         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
22   with this Court’s approved form “Motion and Declaration in Support of Motion to
23   Proceed In Forma Pauperis.” If Plaintiff fails to prepay the $400 civil filing fee or
24   complete and submit a properly supported Motion to Proceed IFP within 45 days, and/or
25   submit an amended pleading addressing the venue deficiency identified above within 45
26   days, this action will remain dismissed without prejudice based on Plaintiff’s failure to
27   ///
28   ///
                                                    5
                                                                                 3:20-cv-02061-JAH-AGS
     Case 3:20-cv-02061-JAH-AGS Document 2 Filed 10/29/20 PageID.16 Page 6 of 6



1    satisfy the fee requirements of 28 U.S.C. Section 1914(a) and/or for improper venue
2    pursuant to 28 U.S.C. Section 1406(a) without further order of the Court.
3          IT IS SO ORDERED.
4    Dated: October 29, 2020
5                                              Hon. John A. Houston
                                               United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
                                                                              3:20-cv-02061-JAH-AGS
